Name: Commission Regulation (EC) NoÃ 1025/2008 of 17Ã October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Radicchio di Chioggia (PGI))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  Europe;  plant product;  consumption
 Date Published: nan

 18.10.2008 EN Official Journal of the European Union L 277/30 COMMISSION REGULATION (EC) No 1025/2008 of 17 October 2008 entering a name in the register of protected designations of origin and protected geographical indications (Radicchio di Chioggia (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006 and in accordance with Article 17(2) thereof, Italys application to register the name Radicchio di Chioggia was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, this name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 41, 15.2.2008, p. 26. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed ITALY Radicchio di Chioggia (PGI)